In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Amann, J.), dated March 31, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff contends that her testimony as to comments made by the store manager shortly after an accident raised triable issues of fact as to whether the defendant had notice of the hazardous condition which allegedly caused her to fall. The plaintiff failed to adduce evidence in admissible form as to whether the store manager had the authority to make the comments in question so as to bind his principal (see, Loschiavo v Port Auth., 86 AD2d 624). We have considered the plaintiff’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.